Citation Nr: 0900681	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
June 1971.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in 
November 2006.  This matter was originally on appeal from an 
August 2003 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Little Rock, Arkansas.

In August 2005, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

3.  The veteran's depression is not related to service or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

2.  Depression was not incurred in or aggravated by service 
and is not causally related to service-connected disability.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's August 2007 Remand, the Appeals 
Management Center (AMC) obtained VAMC clinical records dated 
from April 16, 2004, scheduled the veteran for a VA 
psychiatric examination, readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
August 2007 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).



II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008). 

Letters dated in April 2003, June 2003, May 2004, September 
2004, March 2005, and August 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The August 2007 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although not all letters were sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  

The veteran's service personnel records, VA medical treatment 
records, identified private medical records, and Social 
Security Administration (SSA) records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board acknowledges that the service medical records are 
missing.  The RO, however, made several attempts to obtain 
the service medical records and concluded, in a June 2004 
memorandum, that further searches would be futile.  Based on 
the unambiguous responses received from the National 
Personnel Records Center in this regard, the Board finds that 
it is reasonably certain that such records either do not 
exist or are no longer available and that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The veteran was also 
accorded a VA examination in June 2008.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

a.	PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a); credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor for which there is 
credible supporting evidence.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" as requiring that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (1999).  

The appellant contends that he developed PTSD due to a 
multitude of stressors during Vietnam service which include 
(1) being put on guard duty with a shotgun but no ammunition; 
(2) landing in a rice paddy without a weapon to defend 
himself; (3) witnessing Vietnamese bodies in water and 
security personnel firing on bodies to see if they were booby 
trapped; (4) witnessing a fellow serviceman having his throat 
cut as he tried to prevent a Vietnamese citizen from stealing 
his watch; (5) coming under friendly fire from an American 
helicopter.

The veteran's DD 214 lists the veteran's military 
occupational specialty as related to transportation equipment 
assembler.  Personnel records show that he was aboard the USS 
Blue (DD-744) from May 29, 1970 to December 9, 1970 and 
aboard the USS Satyr (ARL-23) from February 3, 1971 to May 5, 
1971.  The veteran received the Vietnam Service Medal for 
service in Vietnam on board the USS Satyr.  The records show 
no combat action medals or decorations, and there is no 
evidence that the veteran saw combat with the enemy, and in 
fact, the veteran does not contend that he engaged in combat 
with the enemy.  

As such, the veteran is not a combat veteran.  His testimony 
alone is, therefore, not sufficient to establish the 
incurrence the claimed stressors.  Rather, there must be 
service records or other credible supporting evidence to 
corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  The veteran 
has not provided sufficient corroborating evidence the 
claimed stressors, and if fact, because the veteran's alleged 
stressors are general in nature, they cannot be confirmed 
without more detailed information.  Without such information, 
there is nothing VA can do to assist with verification of his 
stressors.  The duty to assist is not a one-way street.  Wood 
v. Derwinski, 1 Vet. App. 190 (1990).    

In April 2003, the veteran was requested to complete and 
return the PTSD questionnaire.  The veteran promptly 
completed and returned the questionnaire and described two 
events.  The first event report was when he was within 1/4 mile 
of land repairing gun boats and the dock he was on had a 1/4 
inch of steel around it to keep from getting him, and he was 
fired upon.  The second event was when he was on shore and he 
saw his buddy get his throat cut.  The veteran was asked to 
furnish the approximate date when each event took place and 
he noted 1970 to 1971.  He was also asked to furnish the 
geographic location where the events took place, and he noted 
Long Xuyên and USS Satyr ARL23.  The veteran was asked to 
provide the unit he was in at the time of the events and the 
dates of assignment to each unit.  He again noted 1970 to 
1971.  The veteran was asked if there were any casualties as 
a result of the event he identified, please provide the names 
of the person, whether the person was killed, wounded, or 
injured, date of injury and unit.  The veteran noted that the 
person's name was unknown but that he was killed in non-
battle.

In March 2005, the RO received an additional PTSD 
questionnaire completed by the veteran in which he reported 
that sometime in the March to April 1971 period while working 
on a pontoon and repairing gunboats, helicopters flew over 
him and started firing all round him.

Despite the veteran's contentions, his claimed stressors are 
simply not verifiable.  In this regard, the veteran has been 
unable to remember specific dates, or people relating to his 
time in Vietnam.  In addition, the claimed stressors are too 
general and largely the type of anecdotal experiences that 
are not independently verifiable. The veteran has neither 
alleged that any records were made documenting the alleged 
stressful events, nor provided corroborating evidence to 
verify the occurrence of any such claimed stressors or even 
sufficient details to enable verification.  See Cohen v. 
Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, 
although they may be true, are not researchable.  In order to 
be researched, incidents must be reported and documented."). 

None of the reported in-service stressful events have been 
verified.  Thus, the Board finds that the claimed in-service 
stressors are not supported by credible supporting evidence.

Turning to the question of credibility, the Board notes that 
there is little information in the file upon which to assess 
the veteran's veracity.  However, the available evidence of 
record does raise serious questions as to the veteran's 
ability to provide accurate and reliable information.  
Specifically, the veteran testified in August 2005 that he 
was never fired upon while he was on the docks, contrary to 
his statement in April 2003.  The veteran also testified that 
he didn't know if the serviceman who had his throat slit 
actually died, contrary to April 2003 PTSD questionnaire.

Although the Board is mindful that the veteran has been 
diagnosed with PTSD by private and VA physicians, credible 
supporting evidence is still needed to establish service 
connection.  Wood v. Derwinski, 1 Vet. App.  190, 192 (1991), 
reconsidered, 1 Vet. App. 406 (1991); Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
appellant's recitation of service history, and not his 
documented history, is not probative).  The Court has also 
held that a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  As there 
is no diagnosis of PTSD based upon a verified stressor, 
entitlement to service connection for PTSD is not warranted.

b.	Depression

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The first question that must be addressed is whether 
incurrence of depression is factually shown during service.  
As noted above, the veteran's service treatment records are 
no longer available.  In cases where the veteran's service 
treatment records are unavailable through no fault of the 
veteran, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule.  
O'Hare, 1 Vet. App. at 365.  In this case, however, the 
veteran stated in a telephone interview in June 2004 that he 
was not treated for any condition in service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The record 
indicates that depression was first identified in March 2003.  
In light of the lack of any relevant history reported between 
the veteran's date of discharge in 1971 and date of 
symptomatology in 2003, service connection is not warranted 
under 38 C.F.R. § 3.303(b).    

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board notes that the veteran has been treated for 
depression since March 2003 by Dr. S.R.H. and that Dr. S.R.H. 
has related the veteran's depression to his experiences in 
Vietnam.  In addition, the June 2008 VA examiner stated that 
the veteran's depression was actually secondary to or 
manifestations of the veteran's primary diagnosis of PTSD.  

In this case, the record suggests that the veteran's 
depression is actually just reported symptomatology of PTSD.  
Thus, while the Board acknowledges the veteran's complaints 
of depression, it is well established that a symptom alone 
cannot be service-connected.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  It follows that service 
connection for the PTSD symptom of depression cannot be 
granted.  Id.; 38 C.F.R. § 3.303.    

Assuming, however, that the veteran's depression is 
considered a disability in its own right, service connection 
may be established on a secondary basis for a disability that 
is proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

However, because service connection has been denied for PTSD, 
the theory of entitlement to service connection for 
depression as caused by in-service stressful events or as 
secondary to PTSD under 38 C.F.R. § 3.310 is rendered moot.  
See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2008) (the Board's 
jurisdiction requires that there be a legal or factual 
"question" on appeal for the Board to decide).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for depression is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


